Citation Nr: 1507456	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection may be granted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1972 and from September 1979 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing at the RO in May 2013.  A transcript of the hearing has been associated with the claims file.  Following the hearing, the record was left open for 30 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claims; no such evidence was submitted. 

Also, the Board notes that the RO considered the Veteran's service connection claims for his psychiatric conditions as separate claims.  However, claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the Veteran's claims as stated above.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The issue of entitlement to service connection for a psychiatric disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for hypertension was initially denied by an unappealed October 1976 rating decision.  

2.  The RO last declined to reopen the Veteran's claim for hypertension in an unappealed September 2006 rating decision. 

3.  Evidence received since September 2006 is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

4.  The Veteran's service connection claim for a psychiatric disorder was initially denied by an unappealed September 2006 rating decision.  

5.  New and material evidence has been submitted as to the claim of service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for a psychiatric disorder and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § § 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

3.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist Under the Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Id. 

Here, the Veteran was advised of VA's duties to notify and assist in the development of his claims in a December 2010 letter with an addendum in January 2011 that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a January 2013 statement of the case.  Significantly, the notice letter complied with Kent in that it told the Veteran when and why his prior claims of service connection were denied, and defined new and material evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

With respect to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  Moreover, the Veteran has not identified any relevant, available records that have not been obtained.  The Board acknowledges that the Veteran has not been afforded a VA examination with regard to his claim to reopen the issue of service connection for hypertension.  However, VA's duty to provide an examination is not triggered absent the submission of new and material evidence, and as discussed below, the Board finds that no such evidence was submitted with regard to that claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues have been obtained.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

II.  Claims to Reopen

The Veteran failed to appeal the September 2006 rating decision that declined to reopen his service connection claim for hypertension, and which denied service connection for PTSD.  Notice of that determination and of his appellate rights were issued to the Veteran in September 2006.  No correspondence was received from the Veteran and no additional evidence was received within one year of notification of the determination.  Thus, the claims, as decided in the September 2006 rating decision, became final as to all evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302; 20.1100, 20.1103; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim.  Id.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

A.  Hypertension

Turning first to the Veteran's claim to reopen service connection for hypertension, as reflected in the September 2006 rating decision, the RO denied the Veteran's claim after classifying his hypertension as a preexisting condition and finding that there was no evidence of in-service aggravation.  Newly submitted evidence includes the May 2013 Board Hearing and VA treatment records.  Although the record reflects a current diagnosis for hypertension, no medical opinion has been submitted suggesting that the etiology of the Veteran's currently-diagnosed hypertension is related or aggravated by service. 

The Board notes that additional statements from the Veteran reflect his assertion that he has hypertension secondary to his psychiatric disorders.  See Board Hearing Tr. at 2.  The Veteran's new theory of entitlement, based on secondary service connection, is not sufficient to reopen the claim.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that although the Veteran is competent to report his symptoms, his opinion is not competent to establish that his hypertension is secondary to any disability, service connected or otherwise.  To establish the etiology of the Veteran's hypertension would require medical expertise, which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, none of the competent (medical) evidence suggests the Veteran's hypertension was caused or aggravated by the disability for which he currently seeks service connection, (i.e., the psychiatric disorder). 

Accordingly, the Board finds that the additional evidence submitted is not material.  Likewise, an examination is not necessary as the evidence does not indicate that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's bare assertion, without any accompanying reason or sufficiently detailed history which could provide a basis for his belief, or any medical evidence which tends to support his assertion, is not sufficient to indicate that his hypertension may be associated with service or his current claims for service connection. 

Thus, the Board does not find that this newly submitted evidence is new and material.  While the Veteran's medical treatment records and contentions are new, they are not material because they would not serve to substantiate his claim if it were reopened.  Although the Veteran's medical treatment records reflect his current treatment for hypertension, the records fail to suggest that his current hypertension was caused or aggravated by service or aggravated by his psychiatric disorders.  

As such, the newly submitted evidence is not material and therefore cannot serve to reopen the claim. Accordingly, the Veteran's appeal of this issue is denied.

B.  Psychiatric Disorders

With regard to the Veteran's claim to reopen service connection for a psychiatric disorder, the RO initially denied the Veteran's service connection claim for a psychiatric disorder because the record failed to reflect evidence of a psychiatric diagnosis.  Newly submitted evidence reflects a diagnosis and VA treatment for PTSD and depression.  When considering this evidence reflecting a current disability, coupled with prior evidence of record reflecting the Veteran's report of in-service stressors, the new evidence is sufficient to trigger VA's duty to obtain a VA examination to determine the potential relationship between the Veteran's current psychiatric disorders and service.

As the newly submitted evidence relates to the reasons the service connection claims were initially denied and triggers VA's duty to provide related examinations, the evidence is both new and material, and is therefore sufficient to reopen the service connection claim.  See 38 C.F.R. § 3.156(a).  The merits of the reopened claim is addressed in the remand portion of the decision, below.


ORDER

New and material evidence not having been submitted, the claim for service connection for hypertension is not reopened, and the appeal is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to that extent only, the appeal is granted.  




REMAND

During the May 2013 Board hearing, the Veteran testified that he was sexually abused by peers during service.  The Veteran contends that he has PTSD due to the in-service sexual trauma.  The Veteran's service personnel records reveal that he received an Article 15 in August 1972 for being absent without leave (AWOL) for one day.  During his second period of active duty, he was discharged with a diagnosis of personality disorder.

Relevant post service medical records begin in approximately 2002.  They reflect a number of psychiatric diagnoses including PTSD and depression.  Not all of these records, however, identify the stressor causing PTSD, and one (Lutheran Social Service Minnesota) identifies more than the in-service assault, including childhood sexual abuse.

Given the multiple diagnoses, and the presence of pre-service stressors, the Veteran should be afforded a VA examination to assist in determining whether any of the Veteran's current psychiatric disorders are related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment for all mental health care providers who may have additional records pertinent to this claim that are not already of record.  Also, associate with the claims folder copies of all pertinent, outstanding VA records, dated since January 2013.

2.  After completing the above development, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disorder.  The examiner should review the claims file and that review should be noted in the report.  All necessary tests should be conducted.  The examiner should include a complete rationale for each opinion expressed.  Specifically the examiner should:

(a)  opine as to whether it is at least as likely as not that any psychiatric disability found to be present had its onset during the Veteran's military service; or was manifested within one year of service discharge; including manifestation through behavioral changes.  

(b)  If PTSD is diagnosed, the examiner should indicate the stressor(s) underlying that diagnosis.  The examiner should discuss the significance of any pre-service sexual abuse, in-service sexual abuse as the Veteran has described, or post service trauma as the record may reveal, in relationship to the cause of it. 

(c)  In the event the examiner concludes that a pre-service trauma caused the Veteran to develop PTSD, the examiner should indicate the likelihood that the PTSD worsened during service. 

In answering these questions, the examiner must specifically address the relevant service personnel records of an August 1972 Article 15 for being AWOL, the December 1979 discharge for a personality disorder, and the Veteran's lay statements regarding symptoms during service and thereafter. 

In reaching his or hers conclusions, the examiner should review and consider the Veteran's VA medical records showing diagnoses and/or treatment for PTSD and depression. 

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so state in the examination report, and explain why that is so.

3.  After undertaking the development above, readjudicate the Veteran's claim.   If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


